 In the illatter of Tun BABCOCK & WILCOX Co.andUNITED STONEANDALLIEDPRODUCTSWORKERS OFA1UERICA,CIOCase Nos.10-R-1523 and 10-C-1928.-Decided May 13,194 8Mr. William M. Pate,for the Board.Thorp, Bostwick, ReedctArmstrong,byMr. D. W. Ebbert,of Pitts-burgh, Pa., andHull,Willingham, Towill ct Norman,byMr. J. J.Willingham,of Augusta, Ga., for the respondent.Mr. Sam H. Scott,of Winston-Salem, N. C., for the Union.DECISIONANDORDEROn June 2, 1947, Trial Examiner James R. Hemingway issued hisIntermediate Report in the above-entitled proceeding, finding thatthe respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.The Trial Examiner furtherfound that the respondent had interfered with an election conductedamong the respondent's employees by the Board on January 31, 1946,to determine representatives for the purpose of collective bargaining,and he recommended that the election be set aside.Thereafter, therespondent filed exceptions to the Intermediate Report and a support-ing brief.The respondent's request for oral argument is herebydenied inasmuch as the record, in our opinion, adequately presentsthe issues and positions of the parties.'The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the respondent's exceptions and supporting brief, and theentire record in the case, and finds merit in the respondent's exceptionsfor the reasons hereinafter set forth.'Pursuant to the provisions of Section 3 (b) of the Act, the National Labor RelationsBoard has delegated its powers in connection with this proceeding to a thiec-man panel:onaistnig of the undersigned Board Members [Houston, Murdock, and Gray].77 N. L R B., No. 96.577 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe do not agree with the findings of the Trial Examiner that therespondent violated Section 8(1) of the original Act 2 (1)by com-pelling its employees during working hours to attend and listen toSuperintendent Claus' speeches;(2) by the aforesaid speeches whenconsidered in the "totality of circumstances"; (3) by certain state-ments of Superintendent Claus and Foreman Lemar to employee Ket-tles when viewed in the light of the "circumstances under which theywere uttered";(4) by the conduct of Assistant Foreman Scott con-sidered against the background of the "other conduct of the respond-ent"; and(5) by the"comprehensiveness"of the respondent's totalconduct.With respect to the "compulsory audience"aspect of the speeches,the Trial Examiner concluded from all the evidence that the noticesof the meetings as well as the oral instructions given to the employeesconcerning these meetings removed the element of choice from theemployees and, in effect,compelled them to attend in violation of theAct.In reaching this conclusion,the Trial Examiner relied upon the"compulsory audience"doctrine enunciated inMatter of Clark Bros.Co., Inc.,'However, the language of Section 8(c) of the amended Act,and its legislative history, make it clear that the doctrine of theClarkeBros.case no longer exists as a basis for finding unfair labor practicesin circumstances such as this record discloses.Even assuming,there-fore, without deciding,that the respondent required its employees toattend and listen to the speeches,we conclude that it did not therebyviolate the Act.Withreference to the other aspects of the respondent's conduct, weagree with the, Trial Examiner that neither the speeches,nor the re-marks of Superintendent Claus and Foreman Lemar to Kettles, northe conduct of Scott,"standing individually,"violated the Act.Wedo not agree with the Trial Examiner,however, that a considerationof the surrounding circumstances in each instance establishes thecoercive character of the otherwise unobjectionable conduct. In ouropinion no such overriding significance attaches to any of the circum-stances relied upon by the Trial Examiner.Although expressive ofthe respondent's antipathy toward the Union, the conduct herein doesnot contain any threat of reprisal or force or promise of benefit and istherefore protected by the guaranty of the free speech amendment.'See Labor-Management Relations Act, 1947, amending the National Labor RelationsAct.The provisions of Section 8 (1) of the National Labor Relations Act, which the Ti nilExaminer herein found were violated, are continued in Section8 (a) (1) of the Act, asamended.870 N L. It.B. 802, enf'd in NL.R. B v. Clark Bros. Co, Inc,163 F. (2d) 373(C C A 2)4 InMatter of Merry Brothers Brick and TileCo.,75 N. L R B 130,the Board dismisseda complaint insofar as it alleged that conduct similar to the conduct attributed to Scottherein was violative of the Act. THE BABCOCK & WILCOX CO.579And for reasons already stated by us in prior decisions, we are alsounable to adopt the Trial Examiner's further finding that, "com-prehensively," the respondent's total activities violated the Act.5Accordingly, we find, contrary to the Trial Examiner, that therespondent did not interfere with, restrain, or coerce its employees inthe exercise of the rights guaranteed in Section 7 of the Act.We shall,therefore, dismiss the complaint.Consistent with these rulings, wealso find no merit in the Union's objections to the conduct of theelection.We shall, therefore, dismiss the petition for investigationand certification of representatives filed by the Union in Case No.10-R-1523.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint issued hereinagainst the respondent, The Babcock & Wilcox Co., Augusta, Georgia,be, and it hereby is, dismissed.AND IT IS FURTHER ORDERED that the petition for investigation andcertification of representatives filed by United Stone and AlliedProducts Workers of America, CIO, in Case No. 10-R-1523 be, and ithereby is, dismissed.INTERMEDIATE REPORTMr. Williams M. Pate,for the Board.Mr. D. TV. Ebbert,of Pittsburgh,Pa., andMr.J. J Willingham,of Augusta, Ga.,for the Respondent.Mr. Samuel H. Scott,of Winston-Salem, N. C., for the Union.STATEMENT OF THE CASEOn June 11,1945,United Stone and Allied Products Workers of America,herein called the Union, claiming to represent employees of The Babcock &Wilcox Co.,herein called the Respondent,filedwith the Regional Director for.the Tenth Region of the National Labor Relations Board, herein called theBoard, a petition for investigation and certification of representatives pursuantto Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein calledthe Act.Following a hearing on said matter on August 16, 1945, the Board onDecember 29, 1945, issued its Decision and Direction of Election.Pursuant thereto, an election was held on January 31, 1946, which the Unionlost'Thereafter, on February 4, 1946, the Union filed objections to the conductand results of the election, and on July 10, 1946, the Acting Regional Directorfor the Tenth Region issued his report on objections,recommending that the5Matter of Volney S Anderson and Mildred C Anderson,d/b/a Pacific Moulded ProductsCompany,76 NL. R. B 1140;Matter of The Bagley Company,75 N. L. R. B 941.The tallyof ballots showed that of 461 eligible voters 175 cast valid ballots for, and276 against,the Union. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard direct a hearing on the objections.The Respondent on July 22,1946, filedtimely exceptions to the said report.Meanwhile, on April 26, 1946, the Union filed a charge against the Respondent,alleging violation of Section 8 (1) of the Act.On January 16, 1947, the Boardordered a hearing to be held on the objections and consolidated the two cases.Upon the aforesaid charge, the Board, by its said Regional Director,issued itscomplaint dated February 19, 1947, against the Respondent, alleging that theRespondent had engaged in, and was engaging in, unfair labor practices affectingcommerce within the meaning of Section 8(1) of the Act. Copies of the com-plaint and notice of hearing on the consolidated cases were duly served on theRespondent and the Union.With respect to the unfair labor practices the complaint alleged in substancethat the Respondent from about January 9, 1946, to the date of the complainthad disparaged and expressed disapproval of the Union and had urged, per-suaded, threatened, and warned its employees to refrain from assisting, becomingmembers of, or remaining members of, the Union, and from voting for the Unionin a Board-conducted election.'The Respondent's answer, filed on March 21,1947, denied the commission of the alleged unfair labor practicesPursuant to notice, a hearing on the consolidated cases was held in Augusta,Georgia, on April 9, 1947, before the undersigned Trial Examiner, duly desig-nated by the Chief Trial Examiner.The Board and the Respondent were represented by counsel and the Unionby a representative.All were afforded full opportunity to be heard, to examineand cross-examine witnesses,and to present evidence bearing upon the issues.At the close of the hearing, Board's counsel moved to amend the pleadings toconform to the proof in minor details. The motion was granted.' The partieswaived oral argument. The Respondent alone filed a brief with the undersigned.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent is a New Jersey corporation, maintaining an office andplant at Augusta, Georgia, where it is engaged in the manufacture, sale, anddistribution of refractory materialsDuring the year 1946, the Respondent pur-chased raw materials, consisting principally of clay, of a value in excess of$500,000, approximately 65 percent of which was transported to the Augustaplant from points outside the State of Georgia.During the same period, theRespondent sold finished products manufactured at the Augusta plant of a value9 Respondent moved for a bill of particularsThe motion was granted in part and deniedin part on March 5, 1947,.by George Bokat as duly appointed TiialExaminer.The par-ticulais were furnished on March 10, 19473The complaint named George Scott as one of the Respondent's supervisors alleged tohave engaged in conduct in violation of the Act In the Bill of Particulars furnished bythe Board,George Scott was identified as a sub-foreman or assistant foreman in the manu-facturingdepartment.At thehearing,Respondent's counsel identified George Scott as acolored employee without supervisory authority and Fred Lee Scott,a white man,as assist-ant foreman in the manufacturing department,having charge of the filter press operationon one shiftThe undersigned considers the complaint as amended to substitute Fred LeeScott for George Scott. THE BABCOCK& WILCOX CO.581in excess of$1,000,000, of which approximately90 percent was shipped to pointsoutside the State of Georgia.`The undersigned finds that the Respondentis engagedin commerce withinthe meaningof the Act.II.THE ORGANIZATION INVOLVEDUnited Stone and Allied Products Workers of America, affiliated with theCongress of Industrial Organizations,isa labor organization admitting tomembership employees of the Respondent.IIITHE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion1Statement to individual employees'As previously stated, the Board on December 29, 1945, directed that an electionbe held for the purpose of determining whether or not the employees of theRespondent in an appropriate unit desired to be represented by the Union.Theelection was conducted on January 31, 1946.About December 23, 1945, Foreman L. H. Lemar sent employee HaywoodKettles to the office of Superintendent Carl Claus.There Claus told Kettlesthat he was very much worried that morning when lie went through the plantand a fellow worker of Kettles told him that Kettles had takenhis name andturned it in to the Union and that he did not want his name in it. Claus,continuing, said he had asked that man if Kettles had done that on companytime and the man replied affirmatively.Superintendent Claus then toldKettleslie felt like firing him because Kettles did not have any businesstaking nameson company time.'Kettles said that he did not remember taking any nameson company time, although he may have, but that he did remember taking somenames during the time allowed for changing clothes.'Claus said he had thoughtKettles was his friend, that Kettles was leading "his folks" wrong,' that theydid not know what they were doing and did not know anything aboutunions.He then asked Kettles what he expected to get out of itKettles replied thatthe Union would mean to the employees better working conditions and perhapseventuall} better payClaus said that the Respondent v'as paying as muchor more than any company in that section.He then told Kettles not to takeany more names on company time and that he was not going to discharge himbecause of the length of time he had been with the Respondent.'aThe above findings aie based on the allegations of the complaint admitted by the answer.The pai ties stipulated that the 1947 business, was on a basis comparable to that statedabove for 19465The Respondent put no witnesses on the standThe findings herein as to statementsmade by supervisors to individual employees are based on the undenied and credited testi-mony of such employees called as witnesses for the Board9No rule had been piomulgated to piohibit solicitation during working hours4At the hearing Kettles remembered that he had piocured an application card from anemployee in an idle inteilude during inorking hours a few days before this conversation8Kettles is it colored man and a pastor at an A.M.E Zion Church0 Claus apparently assumed that solicitation dining working time,whether or not it in-teifered with pioduction, Ai as, giounds for dischaige even thoughno ruleprohibiting suchsolicitation had been promulgatedBut in view of the fact that Claus merely cautionedKettles against such solicitation in the future, the undersigned does not regard Claus'statement,in isolation, as a violationof the Act7SS886-49-vol 77-38 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDKettles testified that he was approached by his foreman, Lemar, many timesto engage in conversation about the Union, starting at a time before he becameactive in the Union.On one such occasion, Lemar showed Kettles "some unionrecords and so forths 10 and said that he did not think that unions were muchfor anybody except the union officials.On another occasion Lemar told Kettlesthat leading a union was a big job, that there was no one to do it but Kettles,and that he would have a bigger job on his shoulders that he could handle.From this, the undersigned infers that the Respondent looked upon Kettles asthe leading advocate of the Union.Between January 9 and 30, Superintendent Claus made four speeches to theemployees about the Union during working hours. On January 23 at about7: 50 a. in., Foreman Lemar sent for Kettles by another employee."On his wayto Lemar's office, Kettles met Lernar, who told him that Superintendent Clauswas going to make another speech at 11. 15 a. in. and that Lemar would liketo have Kettles hear it.Kettles, whose shift ended at S a. in. that morning, saidthat he would try to return for it.12Lemar then asked Kettles if he had comeover to his side yet.Kettles replied that he had not.Lernar asked Kettles, whowas pastor of a church, how he would like it if he (Kettles) asked a sinner tochange his ways and he would not change.Kettles answered that, if the sinnerwould not change, he would "just take it in prayer." Lemar then said that hecould not do anything with Kettles and he would turn him over to Superin-tendent Claus.About a week before the election of January 31, 1946, Assistant Foreman FredScott, having in his hand a slip of paper on which were penciled two squareswith "Yes" written on one side and "No" on the other and an "X" in the "No"square,went to employee Willie Curtis and Luvenia Spry individually and,pointing to the "No" square, said that, if he were they, he would just vote "no"and let it go at that.A day or two-after the election, which the Union lost, Superintendent Clausmet Kettles outside the plant where the latter was working and where, ac-cording to Kettles' credited testimony, the following colloquy took place betweenClaus and Kettles :Well, how is everybody feeling?Well, everybody is feeling all right about the situation, Mr. Claus.You think everybody is all right?Yes, sir.Oh, no, everybody is not all right, because I heard something that Hay-wood Kettles is saying.Well, I don't know what that could be, Mr. Claus.I hear something you were saying. Now, we want to work together.And we want to do all we can for you, but if you won't work with us, werather not have you.On another occasion in Claus' office, Claus asked Kettles, if he was not satis-fied,why he did not quit.Kettles testified, " . . . I was being worried up sovery much, every day or two I was wanted for a conversation with someone'"The undersigned infers that this referred to either union circulars or articles about11II10115"The time of this conversation is fixed by correlating Kettles' testimony, which wasindefinite as to the day, with one of the posted announcements indicating that only onJanuary 23 was a speech set for 11 15 a m12He did not return. THE BABCOCK& WILCOX CO.583and I was getting so very much tiredof it until I almost decided to look foranotherjob sure enough " i32.The speeches of Superintendent ClausOn January 9, 23, 28, and 30, 1946, Superintendent Claus read prepared speechesto the employees on the first and second shifts." The employees were notifiedboth by posted notice and verbally by supervisors that Superintendent Claus wasgoing to make the speeches.The notice of January 9, posted on the bulletinboards. announced:All employees, except those needed on the kilns, are asked to come to theGrinding Department at 3.00 o'clock, this afternoon, to hear a short talk byMr. Claus regarding a matter of importance to all of us.i"Each speech was delivered on the first shift and again on the second shift. Thespeeches as read by Superintendent Claus, including the interlineations and elo-cutionary directions thereon, are here set forth verbatim :(Talk-1/9/46)(Slowly-don't hurry)When I talked to you last, / I promised / that I would talk to you aboutthe CIO Union. / Now that we are going to have a secret election in theplant, / I think it is the right time / to say a few words about this CIOunion / that is trying to sign you up. / In a few days / we will know aboutthe time for the election / and I may want to talk to you again, / when theclay has been set. /(Pause)In the meantime, / I know that many of you / want to hear how Mr. Kohlerand I / stand on this election. / From our many years of working together, /i on and I, / I feel that I not only have theright/ but that I owe it to you /and thatyou want pie to tellyou / what we think. / We both feel / thatyou don't need this CIO union at all / and that we can get along just as wehave been, / without any fuss or trouble / and without the CIO in thisplant/ If you think differently /and want the union in here/ you have theright to have it./ This election is being held / to give you the chance to saychat you want/ and when you vote / you don't need to worry about what theCIO said / or what I have said /(Slowly)Thepurpose,/ and theonly purpose,/ in this election / is to find outwhetheryou/ want the CIO to do your talking for you about wages andworking conditions, / to pay dues to the union / and to obey their rules and" Kettles testified that "eventually things became a tittle calm"There is no conten-tion that Kettles was deprivedof anyeconomic benefits given other employees, and there isevidence that,at some time since the election,Kettles, like another employee,was favoredby being relieNed of iotatmgshifts to permit him to attend school.itThe Respondent opei ated three shifts-the first from 8 a. in to 4 p.in , the secondfinin 4 p in to midnight,and thethird fiom midnight to 8 a in.15Anothernotice posted the same day was identical,with the exception of the time,which was 'S 15 o'clock,tonight"The notices for the other speeches,except for time,readAll employees areasked to coneto the Gi coding Department at 8 . 15 p m , thiscv ening,to heai a shorttalk aboutthe election which is scheduled to be held on Thursday,January 31 " 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDregulations, / or whether you want to continue to do as we have done inthe past / -work out our problems together. / This election isvery impor-tant;/ much more important than some of you think. / Each one of you /should make up your mind on this question and vote / because it has to dowith your job, / your making a living / and your future with this company. /You should all doa lotof serious thinking / about what this means toyou / and your families, / because you andyour families/ will be the peoplemost affected byyour decision, / not the CIO and not The Babcock & WilcoxCo. /(Slow)This plant has beena prettygoodthing for youand me / By its cominghere many of you have profited / A great many of you / have seen it startfrom almost nothing; / in fact, many of you helped to put up the buildingsand new equipment / as the plant grew from year to year. /Today,Bab-cocks is the largest employer of colored help here in Augusta / and weexpect that in the future it will continue to grow as it has in the past. /Many of you have bought homes and raised your children on what youearned here. / This plant is like home to you. /(Pause)I am proudof what youand Ihave done here./ Out recot ds,suice thisplant started in Augusta,/ is what has made it possible for this plant togrow. /Our record / during the war won for us the Army-Navy "E"award / -the only one given in Augusta. / Above all,/ I am proud of thefact / that we did this without any fuss or trouble/ -I'm proud / that wehave always been able to work out our mutual troubles together / Nomatter what happened we could always sit down and talk it out. /Wedidn't need any strikes like they are having up in Detroit to settle ourproblems, / nobody has had to take up collections to feed you during anystrike. /(Emphasize)Iwant to go over this whole CIO story with you / so that you will getthe truth about the whole thing. /Before I do, / let me repeat that howyou vote / is up to you / If you want the union / vote for it; / if youdon't want the union / vote against it. /You have probably heard of Widenhouse. / Well, he came here in April /to try and get you to sign up in the CIO. / He is not from around here /and I don't know much about him, / but in June he wrote the Company aletter / saying thatyouwantedhimto take care ofyoui wages and uottcingconditions for you /I didn't believe then / and I don't believe now / thatliewas right, / and I shall not believe it until you/-all of you/-tellme what you really want/That is whywe are going to have this election /and you can be sure that you can go into the voting place / and votejust as you want to. / Nobody will ever know bow you vote / unlessyoutell them, / and nobody can make you do that / Your paper ballot will say"yes" and "no." /If you scant Widen house's union you mark "yes": / ifyou want to handle thiugs like wehavealways done. / without the CIO, /Volt.mark your ballot "no" / THE BABCOCK & WILCOX CO.(Pause)585You men and women / who have signed pledge cards, / don't let thatworry you. / They are not binding / and because you have signed one /doesn't mean that you have to vote for the Union. / The government recog-nizes that some of you might have signed under pressure, / because some-one asked you to / and that is one of the main reasons why the election issecret. /I am not telling you how to vote, / but I amaslongyou to be sureand vote. /You can't afford to sit back / and figure that your vote won'tmake any difference / because it will / If only 20 of you vote / those 20will decide the whole thing for every single one of you, / and don't forget /that if you don't want the CIO / you have got to go in there / and put it onyour ballot. /(Pause)Many of you have heard the union side of the story; / I would like foryou to hear mine / and, as you all know, / I am just a worker here likethe rest of you. /You heara lot of thingsabout this CIO union business /and because I know that many of you areconfused and worried /about someof the things that you have heard / I want to give you, / as best I can, / thesimple facts. /(Slowly)Somebody/may have told you that you had better join this CIO unionnow / because if you don't / you will lose your job, / or that youwon't getpromotions,/or that you won't be taken care/That is a he. /You do not /and will not have to join the union to work here,/to get ahead,/to havean equal opportunity with anyone else,/no matter how the election goes. /You all know me / and you know this Company,/and you know/that wedon't do things that way./If you don't join the CIO / you will still havea job at this plant. /You may have heard the story/that one of you told me last week/Sure, /I have treated you good,/but what will happen if I am gone? /My answerto that is this:/I have tried to do everything for you that I can, / but Icould not have done what was done/unless I was working for a good com-pany,/a company thatreally wantedto do something for its workers.Maybe you figure/that you might as well pay the CIO union a few dollars /and find out if it can do more foryou / thanthe companyhas alreadydone./That would be all right/if you were sure that the money youpaid would be the last./It won't be/ -it's just the beginning./In almostall cases/where this particular union has organized the workers of a plant /they have asked that the company deduct/from your wages,/before youget your pay envelope,/any dues/and any fines/or assessments / whichyou owe to this union./Under this kind of an arrangement/you willhave to pay what you owe every month,/and I mean every month on theline./Maybe you will have to send $2.00,or $3.00 or $5.00 per month upnorth to help out the CIO men in Detroit/and elsewhere who are on strike. /Also, in almost all cases,/unions today ask that the company agree tofire any man who joins the union/and who has later been put out of theunion/because he did not do what the union wanted him to do./It makesno difference,in such a case,/if you are satisfied with your job/and the 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompany is entirely satisfiedwith your work./So think this overcarefully- /this is not a social organization./Don't be fooled / thatyou can drop this union/as easily as the last one that was started herein 1938/and folded up completely/after many of you had put in someof your money. /(Slow)As I said earlier,/I want to talk plainly to you about this matter. / Whatcan the union give you/that you don't already have?/I have had someexperience with unions before I came to Augusta/and since this mattercame up,/last spring,/I have done a lot of thinking,/a lot of reading / anda lot of listening/about unions in general, / and this union in particular. / Ithink / that if you take away all the fancy trimmings/the high soundingwords,/a man joins a union in the hope of getting two things :/First, nioremoney /and, second,better working conditions. /(Pause)(Slow)Let us take the first one/ -More Money./That sounds good./All of uswant more money/and it is easy to get het up about some person/or someidea / that promises to get us more money./Remember,though,/it iseasyto make promises/but when it comes to delivering the goods that is somethingelse again./Let us look at the Company record/and see what The Bab-cock & Wilcox Co.has done/ -notwhatitpromisesto do,/but what ithasactually done/in this matter of wages./In the first place, / thiscompany is payingtop wagesinAugusta./Furthermore,/this is notsomething that has happened within the last few months,/as some of youmay have been told. / You men who have worked here/5 years ormore/ -and that means one out of every four of you who are listening tome-/ knowthat your wages have averaged better/than those of yourneighbors and your friends./You knowthat the Company,/without anyunion,/has increased wagesmany times an the past./You know/that wehave been first with vacation pay. / You know / that when wages werefrozen/we went to the War Labor Board four times,/during the war, / toget increases for you/and there wasn't any CIO union around to urge us. /There are several things to consider/when you talk about more money. /The prices of most of the brick/that we make/are still the same / asthey were before the war. / The cost of raw materials,/such as clayand Oil,/used in making these brick has gone up ; / and you all know / whathas happened to wages./Todaythey are more than double/what theywere before the war./As a result of these things,/some of the brick wemake-/the Juniors and K-28's especially, / are actually costing us moremoney/than we are selling them for. /(Slowly)Now, if you were running a business/under such conditions,/payingagoodwage,/as a matter of factpaying top wages in town,/and a unioncame along/and told you that you had to pay higher wages,/what wouldyour answer be? / Something like-Go jump in the lake/I suspect./I knowthat is what I would say,/except a whole lot stronger./Then what hap- THE BABCOCK & WILCOX CO.587pens? / The union would either have to take "no" for an answer, / or pullitstrike. / If that happens, everybody loses, / but most of all / you peopleand your families will lose / The union and the company / can stand some-thing like that a whole lot better / and a lot longer / than you can. / So whenyou hear promises about more money, / think what the company has donein the past / and remember that you are getting top pay in Augusta rightnow, / without any union / and without having to pay money to anyoneelse to do your talking for you. / The old proverb / -Abird in the hand /is worth two in the bush/-is still a pretty good rule to follow. /(Pause)I have heard some talk / that you have been worried about shortweeks / and short pays. / If these strikes in the north keep up / we willall be on short pay, / but if they leave us alone / we at Babcock & Wilcox /can be sure of 48 hours a week / for a long time. /While I am talking about pay, / I want to say a word to the women / whoare working here. / You may have been told / that if the union comes in /you will have a better chance of keeping your jobs. / Don't be fooled bythat kind of talk. / The union cannot make jobs for anyone / except pos-sibly the union organizers./ Business makes jobs / Business pays wages- /not the unions./ This Company, / because itknowsthe business, / becauseit has spent money / and time / training you to do the jobs you are nowdoing, / is your bast bet for steady work /(Pause)Now, let us consider the second point/-Better Woi king Conditions /Here, again, / let us look at the record / Take any department in theplant / and compare the work today / with what you did in that same depart-ment eight years ago. / It would take an hour / to cover all of the improve-ments / that have been made, / so I am just going to mention a few. /Some of you may have worked on the old plaster line / when we had towash the molds by hand, / outside of the building, / rain or shine, / nightor day. / Some of you / worked on the old spinning machines / for moldinginsulators./ The mix was rolled in buggies. / The men who worked on thismachine / had to wear rubber boots and rubber aprons. / Still they got wetand sloppy. / You have seen the gasoline lift trucks brought in. / They havedone away with a lot of back-breaking work. / The electric transfer carshave done the same thing. / Here, in the Grinding Dept, / you have seenthe amount of work / and money / the Company has spent in keeping downthe dust; / in fact, some of you have even thought me entirely too fussy onthat subject./Let's take some of theother things/ the Company has done / to make yourjobmore pleasant./ The new washrooms and lavatories are a good ex-ample. / There are plans for more of these in the future. / The lunchroomwas added for your convenience./ All these things are facts, / They arehere,/ they are not simply promises, / but they showyou fair-mindedpeople, /that the Company has your interest at heart ; / that you don't needa union / to get these things for you. / The CIO / has not been needed tomake these improvements in the past / and it is not needed to make moreimprovements in the future. / 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile I am talking about working conditions / I should mention the manypersonal favors / the Company is doing to try and help you outside of theplant. / For many years / we have had a man / whom you all know / andwho understands your pioblems /-Mr. Carmichael, /-his main job is tohelp you / when you are in need / When some of you have been a littleindiscreet / and lauded in jail / lie has seen to it that you were released. /When you have been sick / and in trouble / he has gone to see you / tosee that you had a doctor, / to loan you money to tide you over. / We don'tdo much talking about these things, / but it may surprise you to knowthat this company has loaned over $50,000 00 / in the past few years / toyou to tide you over such periods, / and this money has been loaned withoutinterest./ That is the rcco? d / and those are the facts/ and you havethese things now, / without having to join a union, / to 'pay dues to aunion, / to abide by union rules. /When you consider all these things,/ do 3 ou think / that someone canget something for you/ that you cannot havefor the asking, / when therequest is reasonable? / When it comes to pay, / hours and working condi-tions, / I don't think the CIO union / can help you one bit. / In the longrun, / it may mean trouble for you, / just like it has meant trouble / forthe people in Detroit / who have already lost six weeks' pay / to suit some-body in the CIO. / We don't want / what is happening in Detroit / to happenhere / and I don't think you want it either. /(Emphasize)Still, / if you decide you want the CIO / it is yourbusiness/and remem-bei, / no matter how you vote / you ai e still Babcock &Wilcox employees /and I'm surestill going to do my best tolook afteryou, / butbe sure thatyou do vote / and be sure that you make up your mind, / one way or theother, /on this question. / If you have any further questions /about thismatter talk / to your gang bosses, / to your foremen / or come to me- /individually or in groups. /We want youhave all thefacts,/not justrumors suchas have been going around / since it started, last April. / I amnot worried about this thing / because I know / that most of you / havethe good, ordinarycommon sense/ to think this thing out /and to voteto keep the CI0 out, / when the electioncomes'/Talk-1/23/46(Slowly)Two weeks have passed / since I talked to you / about the CIO Union /that is trying to sign you up. / During that time / many of you have goneto your foremen / and have come to me / with questions about this CIObusiness. / I am glad / thatyouareaskingthese questions. / It shows /that you here / are intelligent / and you make upyourminds / from thefacts ; / that you are not fooled / by a lot of rumors, / wild statements /and big promises / that everyoneknowscannot possibly be kept. / It shows /that you are doing a lot of serious thinking / and that you realize / howimportant the voting, / Thursday week, / is toyouand toyourfamilies. /Best of all, / the questions / have brought the matter out into the open /where we can all talk about it. / THE BABCOCK & WILCOX CO.589This election / will giveyou /the chance to say whatyouwant/ and I amnot trying to tell you / how you should vote. / When you vote, /I won'tbe in there / and Widenhouse won't be in there./ You can vote just like youwant to. /(Slowly)All of us / have a good thing / here with this Company. /We have goodjobs, / top pay / and vacation pay, / without any union. /We have steadywork / and good working conditions. /More than that, / we are workingfor a Company / that has your interest at heart, that understands your prob-lems ; / a Company / that has loaned you money / when you were in trouble /and needed help. / You know / from what the Company /has done and isdoing /that there isn't another place in Augusta / where you can get whatyou're getting here. /You have these thingsnow /-without any union, /without paying union dues, / without following union rules. /We havethese things / because we have worked together, / all of us, / to make thisplant what it is today. / I never believed / and I don't think you believe /that it is worthwhile / to swap something that you have in your hands now /for a pig in a bag. /Because you know this / and because you have the good, / ordinary, /common sense / to think this thing out, / I know / that most of you / aregoing to decide that it is better to keep Widenhouse's union out of thisplant./Imeant what I said two weeks ago / and I mean it evenmore today. / The CIO cannot help you here. / In the long run, / it maymean trouble for you, / just like it has meant trouble / for the people inDetroit, in New York, and in other places. /(Slow)There are still a few of you / who are leaning toward the Union / and itis to you / that I am talking especially, today. / Some few of you / arestill dazzled by the rosy promises, / and confused by some of the thingsthat you may have heard. / To try and help you, / I want to give you somemore facts. / Remember, / it is easy tomakepromises, / but it is somethingelse tokeepthose promises, / especially if the man that made them / goesaway to try and sign up workers some place else. /Have you ever thought of this point? / The CIO is now trying to organizeworkers / they never bothered with before. / You all know / that when thewar ended / many of the plants making airplanes and tanks, / and guns andships / shut down. / The CIO unions / lost many dues-paying members inthose plants. /Just ask yourselves this question : / Who pays Widenhouseand Scott, / and the other CIO bosses? / Don't you think / that the peoplewho are running the Union / are thinking about the thousand dollars amonth / that they hope to collect in dues from you people? / Is it anywonder, then, / that now that they have lost so many members / that theyare looking around for new prospects? / It is not your interest, / it is yourpocketbook they are after, / so they can hold on to their jobs / and maketheir living / fromyour moneythatyouearn. /With all the trouble / that has been going on in Detroit / and New York, /and other places where the CIO is, / it should not behard to decide / whichway to vote. /Who is getting hurt in those places? / The Companies? / 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDYes. /The Unions? /Yes /But most all, / the workers andtheir familiesare getting hurt.Up in Detroit/they have been out for 10 weeks. /Whenthat strike is settled,/and I hope it is settled soon,/even though the menget a raise,/it is going to take them/at least 2 years to get back the paythat they lost./By the time they catch up / they will probably be caughtagain,/if they listen to the CIO bosses. /But we don't have to go all the way to Detroit/to see who loses most ina strike./Right here in our own back yard/you have seen what happenedwhen the Georgia&Florida Railroad was out/Talk to any of those men /and they will tell you/it is going to take them13 years to get back themoney they lost./And remember,/none of those people/joined a unionwith the idea/that they would have to strike/And remember,also, / thatin these strikes/it isn't only the Union worker that gets hurt./All theworkers,/whether they belong to the union or not,/are unable to get intothe plant./That is why itis soimportant that all of you make up yourminds/and vote next Thursday.I know/that you people/are not going to place yourselves/and yourfamilies/under that kind of a union set-up ;/that you don'twant to useup your savings/and owe the rent/and owe the grocer,/and when its allover/find out that it will take you 2 years to get even with the board. /You may have heard some of the CIO men tell you/that the Union isspreading/and that all plants around here/are going to be with the CIO. /Let me give you some facts:/Last month,/in one of the plants / of oneof the biggest building brick companies in Tennessee,/the workers voted3 to 1 against the CIO./Two weeks ago, / elections were held at 2 brickplants up in Cheraw,S.C, / and among employees like yourselves. / Bothof these elections, /.were dead against the Union / and in one plant, / where58 men voted,/57 voted against the Union/and only 1 voted for it. / Inthe other plant,/only 4 men voted for the union./Those men knew / thatthe promises made to them/by the Union could not be carried out. / Andthe man/who tried to organize those two plants at Cheraw/was Scott, /the same man who is working with Widenhouse here. /(Pause)Some few of you / are still asking your foremen/whether you must jointhis Union./Iwant to repeat what I said two weeks ago-/No matterhow the election goes,/you do not/and will not have to join the Unionto work-here,/to get ahead,/or to hold on to your job. /Another question which many of you are asking yourselves is: / What isthe Company going to do for us in the future?/All of us know that say-ing/-"Judge the future by the past";/and that is all / that I would askyou to do./You have seen this Company raise wages many times; / youknow that we are paying top wages;/that we are first with vacation pay ; /that we have always paid good wages./And we didn'tneed any union toget all this./You have seen the Company improve working conditions /to make your jobs/easier and more pleasant./The Company has loanedmoney/to many of you to tide you over during periods of trouble. / All ofthese things have been done without any Union, / without having Union duestaken out of your wages / before you get your pay envelope./That is the'record/and those are the facts/and from them/you can best judge whatwill happen in the future. / THE BABCOCK&WILCOX CO.591Babcocks has always kept pace with the times/and will continue to do so /Whatever happens/all over the country,/you can be sure that we will dothe same here./If we do a good job, / a good day's work,/and if we worktogether,/and if you help the Company,/you can be sure that the Companywill do as it has always done/ -pay good wages/and continue to makeyour jobs/easier and more pleasant./(Slowly)(Pause)While most of you are against this Union/you should all remember / thatin older to keep it out of here/you have got to go to the voting place / andvote against the CIO./We have tried to give you the facts/so that youcan make up your mind from those facts/.and not from a lot of rosypromises./When you separate the chaff from the wheat,/I have no doubtas to the result of the election/and that it will be against the Union, by abig majority. /Talk 1/28(Slow)During the past week,/Widenhouse has called for help/and the Union /has sent in more organizers./It is making its last desperate effort / tofool you men and women/to vote for the union./From the stand thatyou peopleare taking,/they know/that they must turn on the heat / towin. / So,/they've made a lot of wild statements/The closer the votingclay/the wilder the statements seem to get. /They've told deliberate lies /to try and deceive you;/they've made threats/and have done a lot of mud-slinging./Why? / Because when the going gets rough- /that is allthat they know how to do. / They lost two elections up at Cheraw/and theyknow/that they are licked here/Thats why they are so desperately / try-ing to stir up trouble and hate. /(Pause)I know that they are not fooling many of you / with that kind of talk, /but so that we may all keep the record straight,/Iwant to answer someof those wild statements./Iwant to answer them plainly/and straightfrom the shoulder. /The union would have you believe/that the Company is afraid / that aunion / may force us to do more for you/than we are now doing. / Theyclaim that is the reason/why we are fighting to keep it out./That isa lie./The union is the one doing the fighting ;/making the threats ; /doing the mud-slinging/It is the union that started all this ;/not theCompany/and not you people. /You did not ask them to come,/they weresent down from the North./Most of you,today, / wish that they had leftyou and us alone. /We owe it to you, though,/to tell you what we think./We believe / thatthe reason the union is after you/is to collect money from you/for some-thing that you already have;/for something that you can get anyway- /without any union/We know/and we promise you / that the union can-not force the Company/to do any more than it has done in the past / andwill do in the future. / 592DECISIONS OF NATIONAL LABOR RELATIONS BOARD(Slow)We know, / and you know, / that in trying to use force, /unions haveshut plants,down. /We don't want to see thathappen here,/because ofsome men/ who dont even work here / and who would not lose anything /while you were out on strike. /(Pause)We want to keep the unity,/ friendship / and cooperation / that we havehad here. / The union claims to want the same thing, / but they are alreadythreatening many of you who are opposed to them. /What do you think ofthat'/Let me tell you / -here and now / -that so long as Babcock & Wilcoxoperates in Augusta, no union will make good any threat against any of you /You do not and will not have to join any union to work here /(Pause)The union would have you believe / that Babcocks came to Augusta / be-cause wages were low here. / You know, / even before I tell you, / that is nottrue. / It shows that the union organizers / either know nothing about ourbusiness,/ or have no regard for the truthYou all know / that the main.thing we use in making our brick / is kaolin /-the chalk that conies fromHephzidah, / only a few miles from here. / That's why we are here. / Thekaolin we need is in Georgia. /This is a sample / of the kind of talk / theunion has been handing out. / Can you have any trust in a man / who iseither so dumb / about your business, or deliberately hides the facts? /You may have heard / that the union has guaranteed to get youa raise. /That is another wild statement that they cannot make good. /Who is goingto back up that statement? /When Babcockstellsyou something / you knowyou can believe it. /Whena union organizertells you something, / how canyou depend on it? / The union does not pay wages / -they collect dues. / Weare paying top wages in Augusta now / -we have always paid good wages /and no union can get a raise for you / that the Company will not give youanyway, / without a union. / The CIO hasn't been needed to get you raisesin the past / and won't be needed to get you raises in the future. /(Slow)Unions do not pay wages, / but by making unreasonable demands / theycan / and do / force strikes. / That can happen right here. / If it does, /everybody loses, / but most of all / you people and your families / will lose. /The union and the Company can stand something like that / a whole lotbetter / and a lot longer / than you can. / That's what is going on in Detroitand Pittsburgh, / and the other places where the CIO is. /Many of thosepeople have lost almost three month's pay. / And what are they getting forit? / They walk up and down in front of closed plants / in the snow / andthe cold / and the rain, / and maybe they get a sandwich and a cup of coffee. /Maybe they'll get some more pay / when the CIO gets tired of it / and letsthem go back to work. / But it is going to take them two / and maybe threeyears of hard work / to make up for what they've already lost. / THE BABCOCK & WILCOX CO.593(Pause)While I am talking about wages, / let me tell you / that we have checked oneof the plants here in Georgia / where this particular union / has organizedthe workers. /We found that after about two years of paying union dues, /the workers in that plant / are not making as much money as you people here.The union would have you believe / that the Company is a foreign or-ganization- / that they have no interest in you / or the community in whichyou live. /That it is a greedy monster/ taking everything and givingnothing. /That, too, isa he./This Company / is the largest and oldestAmerican boiler company. / This plant, / during the past 17 years, / hasbeen a pretty good thing for you. / By its coming here /many of youare better off. /A great many of you / have seen it start from almostnothing; / in fact, many of you helped to put up the buildingsand new equip-ment / as the plant grew from year to year. / Today, Babcocks is the largestemployer / of colored help here in Augusta. /Many of you / have boughthomes / and raised your children / on what you earned here. /The Company has contributed many thousands of dollars / to worthwhilecommunity activities / such as the hospital, / Paine College, / the Y. M. andY.W. C. A. / -both white and colored, / and many others. / It pays a lotof money / in taxes to Richmond County / to support the schools, / the roads /and the local Government. / And yet, / Widenhouse-Scott & Co. / saythat we are Public Enemy #1. /Who are they / to say such things? /The union would have you believe / that your bosses and the officials of thisCompany are your enemies. / You know that is not true. / You know thatmen like Mr. Carmichael, / Mr. Happy / and others / who have been here alltheir lives, have always taken care of you / You know thesemen /andwhat they can / and will do for you,/ but you don't know what the CIO man,can do for you. /Since the war ended, / the CIO has lost thousands of members / Theyhave to do something now / to get new members, / or else lay off a few unionbosses and organizers. /Then maybe they'll have to go to work. /Maybethat'swhy / you are hearing some of those wild statements and wildpromises. /The nearer we come to the time to vote / the more desperate the union willget / -the more lies they will tell about us / and the more they will promiseyou. /Don't be fooled by that sort of talk. / Look at the record / of whatthis Companyhas done /Compare what you have herenow /with whatyour friends and neighbors / are getting any place else in Augusta. / Re-member, too, / we are still woi king at war-time pace / and all of us / enjoymany privileges under our present way of doing things. /We don't wantyou to get hurt / and do something that you will feel sorry for / later on. /Remember, Babcocks owns this plant / -not the union. / Babcocks willcontinue to run this plant- / not the union / Babcocks will continue topay good wages / and when raises come / Babcocks will do the same. / Tovote against the CIO / vote on the right side of the ballot. / 594DECISIONS OF -NATIONAL LABOR RELATIONS BOARDTalk 1/30/46(Slow)Tomorrow is the day to vote. / I've already told you / how I feel / aboutthis CIO business / and I know all of us will be glad when the election isover, / and we can talk about something else. /There are some points / about the voting tomorrow, / that I want toexplain. / The voting will start at 7: 00 o'clock in the morning. / so thatthe men on the midnight shift / will have a chance to vote % before they gohome / When you come to work, tomorrow, / go directly to your jobs, / asusual. / You will all be given plenty of time / to vote during working hours. /Some of you / may have to wait until other departments are finished vot-ing, but don't worry about it, we'll tell you when your turn conies / and youwill have all the time you want. /If you are not working tomorrow / you should still come in and vote, / be-eause this election / means a whole lot toyou/ and your families. /Itwon't take long / and you can come in any time between 7: 00 o'cloi k inthe morning / and 7: 00 o'clock at night. /When you come in, / go toyour foreman first / and lie will tell you where to go to vote. /We have put the voting place / between the Kiln Building and the Hand-mold Shop / In this voting place / there'll be five men / -four of whomwork here / and the other man is the Board man / You tell them yourname / and they'll give you a ballot / This ballot they give you / is theonly one that counts / -don't try to use any other. / The ballot will looklike the ones on signs around here, / but it will be a different color. /There are two little squares / at the bottom of the ballot. / The squareon the left side says "Yes", / -that's the CIO Square / The square on theright side / is the "No" square, / and is against the CIO. / If you don't wantWidenhouse / and the CIO / you put your cross / in the square on theright side. / If you want the CIO / you put your cross in the square on theleft side. / I hope that you all will put your cross / on the right side / andvote "No".The Board man is there to help you / He doesn't care how you vote; / allhe wants / is to see that you have a chance to rote your own way / Itdoesn't matter how many cards / you may have signed / They don't meana thing / -the only thing that counts is the way you vote tomorrow. /(Slow)A lot of big promises / and terrible threats / have been put out by theunion. / The closer the voting day / the wilder they get / They remind meof the story / about the Dian / who went around promising people / a featherpillow / when all that he had / was a goose egg, / that came from a yard /where there wasn't any gander. / You've got too much sense / to be fooled bysuch promises / or threats. / When it comes to pay, / you know that Bab-cock's / pays the wages / -not the CIO / You know / that when Babcock'ssays it is going to pay good wages / it is going to stand by it, / and when raisescome you'll get yours, / without any union. / I tell you, now, / that theCompany has no thought of cutting your rate of pay, / as the union wouldhave you believe. / THE BABCOCK & WILCOX CO.595Most of you / have already made up your minds/and know what youare going to do./You all know/what your friends over at Merry Brothers /(lid yesterday./TheytoldWidenbouse,/by a vote of 190 to 76,/that theydidn'twant the CIO./From the stand that you people are taking, / Iknow/that you are going to tell Widenhouse the same thing/Only let'sdo it even better/than they did at Merry's / -instead of voting 190 to 76against the CIO, / make it at least 10 to 1 here. /Let's all get on the band wagon/We never needed a union before, /and we need it less now. / The men at Merry Brothers/saw that yesterday, /and I know that you feel the same way. /(Slow)A few years ago, / the workers at Riverside Mil, / here in town,/triedthe CIO/ They found /that the unioncould do themno good,/and forcedit out./You are not going to let Widenhouse,/Scott and the rest of thatcrew/come between you and us./It is your turn now ;/when you arecalled tom,oriow,/let your ballots speak for themselves. /(Pause)I'm proud of this Company / and I'm proud of the men and women /who work for Babcock's. / You stand for something in the community. /Let's keep standing for something. / Let's go and keep making this plant /the best plant in Augusta to work in. / We need you / and you need us. /We'll all know how we came out, / tomorrow night, / and I'm going tothank each of you, / in advance, for voting. /We hope you know / that youand the Company / will always have the good feeling we have had in thePast. /Let's be right, / and let's vote right. / Check "No" / on the righthand side of the ballot. /ConclusionsStanding individually, Claus' statements in his speeches to the employees andstatements of Claus and Lemar in private conversations with Kettles beforethe election, though openly anti-Union, contain no language that on the surfaceexceeds the bounds of free speech If they constitute a violation of the Act,it is because coercu,u is to be imputed to them from the circumstances underwhich they were uttered and which affect their meaningInMatter of Cc 1, Bros Co., Inc ,1Bthe Board held that compulsory attendanceof employees at oo anti-union speech by the employer, (luring working time paidfor by the emph,yer, constituted interference, restraint, and coercion within themeaning of the Act. The Respondent, in its brief to the Trial Examiner, arguesthat the attendance of the employees at Claus' speeches was not compulsorysince precatory language was used in the announcements. Each of the announce-ments stated that "employees are asked to come to the Grinding Department"to hear the speeches. In form this is a request, but it is more than an invitation.For the employees on the shift for which the speech was given, it was a politecommand.Had an invitation alone been intended, some indication of optionshould have been used.There was nothing in the notice of January 9 even16 70 N. L R. B. 802. 596DECISIONSOF NATIONALLABOR RELATIONS BOARDto indicate that the "short talk regarding a matter of importance to all of us"was not one in which Claus intended to discuss some matter of business. Ifthat had been the case, it is not to be expected that the employees would begiven any choice in the platter.Furthermore, the exclusion of the kiln tenderssuggeststhat no other employees were to be excused. But if any of the noticesshould be construed as optional, the directions of supervisors apparently leftno choice"While the witnesses who testified to being notified of the speechesby their supervisors testified that the supervisor did not say that they "had togo," the supervisor apparently used language which assumed that they had nochoice.Willie Curtis testified that when Assistant Foreman Scott announcedthe speech, "he told us, says we would knock off at 7: 30 and go down in thegrinding room and Mr. Claus is going to make a speech." As related by LuveniaHunt Spry, Scott told them that Superintendent Claus was going to make aspeech "and all of us go down and hear him." The undersigned concludes andfinds that the employees did not understand that attendance at the speeches wasoptional.The decision in theClark Bros.case is, therefore, controlling here.But independently of the compulsory audience aspect of the case, Superin-tendent Claus' speeches are objectionable when considered in the totality ofcircumstances.In only one of his speeches, the first, did Claus reassure theemployees that his opposition to the Union would result in no change of treat-ment if they chose the Union as their representative.On subjects of economicwelfare, employees are keen to obserce subtleties in the expressions of the onewho holds the greatest power over their economic destinies."A dropping ofsuch reassurance from the speeches after the first may well have had significanceto those acutely conscious of such subtletiesBecause of his economic powerover employees, an employer should undertake effectively to dispel, so far asfeasible, the coercive influence which the employees' consciousness of that powerand the employer's expressions of bias combine to create.Conceding the employer's privilege to express his bias against unions, whenhe takes advantage of the recognized privilege to work it into a concerted cam-paign of opposition to the organization of his employees, he stretches it to thepoint where he assumes the risk of its becoming coercive in character.19 In17 This does not apply to Lemar's statement to Kettles that he would like to have himhear a speech by Claus which was scheduled to be given on a shift after Kettles' shift wasthrough and when Kettles was no longer on company time11To an employee listening to an anti-moon speech by his employ er, the language of Claus'second speech-"If we do it good job, a good day's woik, and if we work together,and ifyou help theCompany,[emphasis added] you can be sure that the Company will do as ithas always done-pay good wages and continue to make your jobs easier andmore pleas-ant."-might easily be interpreted to mean that, if the employees wanted to continue toiecene benefits, they should do as the Respondent wanted them to do, i e vote against theUnion10 "The sanctionsof the Act are imposed not in punishment of the employer but for theprotection of the employees.The employer in thiscaseis as freenow as ever to take anysideitmay choose on this controversial issueBut, certainly, conduct, though evidencedin part by speech, may amount in connection with other circumstances, to coercion withinthe meaningof the Act.If the totalactivitiesof an employer restrain or coerce his em-ployees in their fiee choice, then those employ ees are entitled to the protection of the ActAnd in determining whether a couise of conduct amounts to restraint of coercion, piessuieexerted vocally by the employer may no more be disregarded than pressure in other waysFor `Slightsuggestionsas to the employer's choice between unions may have telling effectamong menwho know theconsequences of incurringthat employer's strong displeasureN L. R B v Virginia Electric <C PowerCo., 314 U. S 469, at 477 THE BABCOCK& WILCOX CO.597Peter J. Schweitzerv.N. L. R.B.,20the Court,in finding some of the employer'slanguage to be non-coercive,stated, "We do not hold that this justifies an or-ganized campaign or a protracted distribution of propaganda."Considering allthe evidence in this case,the undersigned believes that the Respondent was usinghis privilege of fair comment not merely to appeal to the employees'sense of rea-son but to exert a pressure on them through his position of economic seigniorage.The absence of express threats is not enough to unburden the employees' mindsof constraint.Undue influence no less than duress can so overcome the will ofa testator that a court may declare it to be not his free will.So here, the under-signed believes,the Respondent's campaign,combining pressure on the leadingunion advocate with four general speeches during paid-for working hours withina space of 22 days,was designed to coerce all but the more resolute,not so muchby the reasonableness of arguments as by giving rise to a realization by theemployees that the Respondent was so openly opposed to the Union and sostressedthe futilityof prospective bargainingthat theymight as well give in tothe Respondent'swilland hope for reward for doing so.The efforts of Superintendent Claus and Foreman Lemar to convert Kettlescan hardly be said to be limitedto an appealto reason.Startingwith Claus'statement that he had thought Kettles was his friend(implying that advocatingthe Union was an unfriendlyact), throughLemar's analogizing Kettles to asinner and,when unable to convert him, stating that he would turn Kettles overto Superintendent Claus, and ending with Claus' statement to Kettles that if hecould not"work with"the Respondent(obviously referring to Kettles'advocacyof the Union)' the Respondentwould rathernot have him and with Claus'effortsto get Kettles to quit, pressure was exerted on Kettles not stopping with anappeal to his reason but extending to tormenting his mind. Because he advocatedthe Union,Kettles was inferentially threatenedwith beingtreated as a pariah.If the Respondentcould notconvert, it intended to prod recalcitrants to quit andit almost succeededwith Kettles.The conduct of Assistant Foreman Scott in using a piece of scratch paper toshow two employees how to vote"No" and in advising them that if he werethey he would vote"No," standing in isolation and in view of his minor super-visory authority,might have had little significance.But in viewof the otherconduct of the Respondent,what might have passed as a personal opinion maywell have been taken as a veiled threat backed by authority.Persuasively lead-ing to such an inference is the statement in the first speech of SuperintendentClaus."If you have any further questions about this matter talk to your gangbosses. . . . "Thus Scott's speech was stamped as the Respondent's.The undersigned concludes and finds that, comprehensively,the conduct of theRespondent interfered w ith, restrained,and coerced the employees in the exer-ciseof therights guaranteed in Section7 of the Actand thereby interferedwith the election of January 31, 1946.IV.THE EFFECTOF THEUNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.X0144 F (2d) 520, at 524-5 (App D C.)See footnote 18,supra.788886-49-vol 77-39 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE REMEDYSince it has been found that the Respondent has engaged in and is engaging incertain unfair labor practices affecting commerce, it will be recommended that itcease and desist therefrom and take certain affirmative action which the under-signed finds necessary to effectuate the policies of the Act.Since it has been found that the conduct and statements of the Respondenthave so affected the Board-conducted election on January 31, 1946, that it maynot have fairly reflected the free will of the Respondent's employees, it will berecommended that the election and result thereof be set aside.On the basis of the foregoing findings of fact and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAW1.United Stone and Allied Products Workers of America, affiliated with theCongress of Industrial Organizations, is a labor organization within the mean-ing of Section 2 (5) of the Act.2By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged in,and is engaging in, unfair labor practices within the meaning of Section 8 (1)of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, theundersigned recommends that the Respondent, The Babcock & Wilcox Co, atAugusta, Georgia, its officers, agents, successors, and assigns shall:1Cease and desist from interfering with, restraining, or coercing its em-ployees in the exercise of their right to self-organization, to form, join, or assistUnited Stone and Allied Products Workers of America, C. I 0, or any otherlabor organization, and to select a bargaining representative of their ownchoosing.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a)Post at its plant in Augusta, Georgia, copies of the notice attached heretomarked "Appendix A." Copies of such notice, to be furnished by the RegionalDirector for the Tenth Region (Atlanta, Georgia), shall, after having beensigned by the Respondent's representative, be posted by the Respondent, im-mediately upon receipt thereof, and shall be maintained by it for sixty (60)consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted, taking reasonable steps to insurethat said notices are not altered, defaced, or covered by any other material ;(b)On receipt of said notices, assemble its employees in the manner in whichthey were assembled to hear Superintendent Claus' speech and read to suchassembled employees the contents of said notice;(c)Notify the Regional Director for the Tenth Region (Atlanta, Georgia)in writing within ten (10) days from the date of the receipt of this IntermediateReport of what steps the Respondent has taken to comply herewith.It is also recommended that the election of January 31, 1946, and the resultthereof be set aside. THE BABCOCK & WILCOX CO.599It is further recommended that, unless on or before ten (10) clays from thedate of the receipt of this Intermediate Report, the Respondent notifies saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the Re-spondent to take the action aforesaid.As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of serviceof the order transferring the case to the Board, pursuant to Section 203.35of said Rules and Regulations, file with the Board, Rochambeau Building,Washington 25, D. C., an original and four copies of a statement in writingsetting forth such exceptions to the Intermediate Report or to any other partof the record or proceeding (including rulings upon all motions or objections)as he relies upon, together with the original and four copies of a brief in supportthereof: and any party or counsel for the Board may, within the same period,file an original and four copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty or counsel for the Board filing the same shall serve a copy thereof uponeach of the other parties and shall file a copy with the Regional Director.Proof of service on the other parties of all papers filed with the Board shallbe promptly made as required by Section 203 65. As further provided in saidSection 203 39, should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within ten (10)days from the date of service of the order transferring the case to the Board.JAMES R HEMINGWAY,Dated June 2, 1947.Trial Examiner.APPENDIX ANOTICE TOALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interfere with, restrain, or coerce our employees in the ex-ercise of their right to sell-organization, to form labor organizations, tojoin or assist UNITED STONE AND ALLIED PRODUCTS WORKERS OF AMERICA,C. I 0., or any other labor organization, and to select a bargaining repre-sentative of their own choosingAll our emplo.iees are free to become orremain members of this union, or any other labor organization.THE B.IR000I{ & WILCOX CO.Employer.Dated---------------------------By------------------------------------(Itepi,2sentative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered,defaced, or covered by any other material.